Name: 82/602/EEC: Council Decision of 28 July 1982 amending the sixth Decision 80/818/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-23

 Avis juridique important|31982D060282/602/EEC: Council Decision of 28 July 1982 amending the sixth Decision 80/818/EEC on the equivalence of seed produced in third countries Official Journal L 247 , 23/08/1982 P. 0004 - 0005++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO L 131 , 13 . 5 . 1982 , P . 24 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ NO L 203 , 27 . 7 . 1981 , P . 52 . ( 7 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 8 ) OJ NO L 240 , 12 . 9 . 1980 , P . 26 . ( 9 ) OJ NO L 150 , 6 . 6 . 1981 , P . 20 . COUNCIL DECISION OF 28 JULY 1982 AMENDING THE SIXTH DECISION 80/818/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 82/602/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 82/268/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 81/561/EEC ( 6 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 7 ) , AS LAST AMENDED BY DIRECTIVE 82/268/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , IN DECISION 80/818/EEC ( 8 ) , AS AMENDED BY DECISION 81/392/EEC ( 9 ) , THE COUNCIL DECLARED THAT SEED OF CERTAIN SPECIES PRODUCED IN 23 THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED PRODUCED IN THE COMMUNITY ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO BULGARIA , CANADA , HUNGARY AND NEW ZEALAND ; WHEREAS THE EXISTING EQUIVALENCE GRANTED TO BULGARIA , CANADA , HUNGARY AND NEW ZEALAND SHOULD BE EXTENDED TO FURTHER SPECIES , HAS ADOPTED THIS DECISION : ARTICLE 1 REFERENCE NOS 2A , 3 , 10 AND 13 IN THE TABLE IN PART I OF THE ANNEX TO DECISION 80/818/EEC ARE HEREBY SUPPLEMENTED BY THE TEXT SET OUT IN COLUMNS 4 , 5 AND 6 IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION SHALL APPLY WITH EFFECT FROM : - 1 JANUARY 1981 IN RESPECT OF HUNGARY , - 1 JANUARY 1982 IN RESPECT OF BULGARIA , CANADA AND NEW ZEALAND . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER BILAG - ANHANG - PAPAPTHMA - ANNEX - ANNEXE - ALLEGATO - BIJLAGE * * * * KATEGORI - KATEGORIE - !*** - CATEGORY - CATEGORIE - CATEGORIA - CATEGORIE * NR . * LAND * INSTITUTION * ARTER * TREDJELAND * EOEF * BEMAERKNINGER NR . * LAND * STELLE * ARTEN * DRITTLAND * EWG * BEMERKUNGEN '!*** * !*** * '!*** * !*** * !*** * !*** * !*** NO * COUNTRY * SERVICE * SPECIES * THIRD COUNTRY * EEC * OBSERVATIONS N* * PAYS * SERVICE * ESPECES * PAYS TIERS * CEE * OBSERVATIONS N . * PAESE * SERVIZIO * SPECIE * PAESE TERZO * CEE * OSSERVAZIONI NR . * LAND * DIENST * SOORTEN * DERDE LAND * EEG * OPMERKINGEN 1 * 2 * 3 * 4 * 5 * 6 * 7 2BIS * BG * SORTOVI SEMENA I POSADATCHEN MATERIEL , SOFIA * - 66/402 ZEA MAYS * - BASIC SEED/SEMENCES DE BASE * B * * * * * - CERTIFIED SEED , 1ST GENERATION/SEMENCES CERTIFIEES 1ERE GENERATION * CZ/1 * 3 * CDN * AGRICULTURE CANADA , OTTAWA * - 69/208 LINIUM USITATISSIMUM ( 2 ) * - BASIC SEED/SEMENCES DE BASE * B * ( A ) * * * * - CERTIFIED SEED , 1ST GENERATION/SEMENCES CERTIFIEES 1ERE GENERATION * CZ/1 * ( B ) 10 * H * ORSZAGOS VETOMAGFELUGYELOSEG , BUDAPEST * - 66/401 * - BASIC SEED/SEMENCES DE BASE * B * * * * ALOPECURUS PRATENSIS * - CERTIFIED SEED , 1ST GENERATION/SEMENCES CERTIFIEES 1ERE GENERATION * CZ/1 * * * * ARRHENATHERUM ELATIUS * * * * * * LOLIUM MULTIFLORUM * - CERTIFIED SEED , 2ND GENERATION/SEMENCES CERTIFIEES 2EME GENERATION * CZ/2 * * * * FESTUCA ARUNDINACEA * * * * * * FESTUCA OVINA * * * * * * POA PRATENSIS * * * 13 * NZ * MINISTRY OF AGRICULTURE AND FISHERIES , WELLINGTON * - 66/401 RAPHANUS SATIVUS SSP . OLEIFERA * - BASIC SEED/SEMENCES DE BASE * B * * * * * - CERTIFIED SEED , 1ST GENERATION/SEMENCES CERTIFIEES 1ERE GENERATION * CZ/1 * * * * - 69/208 SINAPIS ALBA * - BASIC SEED/SEMENCES DE BASE * B * * * * * - CERTIFIED SEED , 1ST GENERATION/SEMENCES CERTIFIEES 1ERE GENERATION * CZ/1 * ( 2 ) - MET UITZONDERING VAN OLIEVLAS . - AUSGENOMMEN OELLEIN . - !*** . - OTHER THAN LINSEED . - AUTRE QUE LIN OLEAGINEUX . - DIVERSO DA LINO OLEAGINOSO . - BORTSET FRA OLIEHOER .